Title: To Thomas Jefferson from David Ramsay, 12 April 1790
From: Ramsay, David
To: Jefferson, Thomas



Dear Sir
Charleston April 12th 1790

Give me leave to congratulate you on your return to the United States. This should not have been withheld till this late hour had I not been informed that you had not set out for New-York till lately.
I have some time since received a letter from you enquiring concerning two French men supposed to be in this country. After many fruitless inquiries I at last got some information from Mr. Petry the French Consul which I inclose.
Your favor of the 18th of Septr. 1789 has lately come to hand. Your exertions in favor of the rice planters of these States merit their greatest acknowledgements. In mentioning the particulars to some of our capital merchants they made a general reply that the crops of the country were virtually mortgaged to pay their debts in Great Britain. I hope by degrees this debt will be so far reduced as to enable them with propriety to push the exportation to France. Since we have ceased to import negroes the balance of each year is two or three hundred thousands in our favor but even at this rate it will take several crops to clear off old scores.
I do not know any other way that is in my power to express my particular respect for your character than by requesting the favor of you to accept a copy of my history of the American revolution which by calculation must make its appearance about this time. You will therefore oblige me by sending the inclosed order to Mr. Allan Bookseller in New-York. With the highest respect & esteem I am your most obedient & very humble Servt.,

David Ramsay

